Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Final office action mailed 12/14/2020, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Matthew K. Gage (Reg. No. 63059), Attorney of Record, on 03/02/2021.

The application has been amended as follows:

Claim 1 (Currently amended):	A method of automating creation of a model, the method comprising:
	generating, by one or more processors and based on simulation configuration files, different iterations of configuration objects for configuring a network device to participate in a plurality of simulations within a test environment for the network device, wherein the different iterations of the configuration objects are biased towards a first operating state of the network device over a second operating state of the network device; 

	interfacing, by one or more processors and concurrent to iteratively conducting the plurality of simulations within the test environment, with the network device to collect a plurality of simulation datasets representative of an operating state of the network device during each of the plurality of simulations to obtain a biased sampling distribution for the simulation datasets that accounts for values of a parameter file of the simulation configuration files being predefined for domain logic of the test environment; and
	generating, by the one or more processors and based on the simulation datasets, the model representative of the network device that predicts, responsive to configuration parameters for the network device, [[an]] the operating state of the network device when configured with the configuration parameters for the network device.  

Claim 2 (Previously presented):	The method of claim 1, 
	wherein the simulation configuration files include the parameter file defining the values for parameters to be used when generating the different iterations of the configuration objects, a configuration file defining the different iterations of the configuration objects, and a global file defining global parameters that are the same between the different iterations of the configuration objects, and
	wherein generating the configuration objects comprises:
	processing the parameter file to obtain different values for the parameters;
	processing the global file to obtain values for the global parameters; and
	specifying, according to the configuration file and using the different values for the parameters and the values for the global parameters, the configuration objects.  

Claim 3 (Original):	The method of claim 2, 
	wherein the parameter file defines the different values for the parameters using one or more of a maximum value, a minimum value, and a range, and
	wherein processing the parameter file comprises randomly selecting the different values limited by the maximum value or the minimum value or within the range.  

Claim 4 (Original):	The method of claim 1, further comprising: 
	generating, based on the different iterations of configuration objects for the network device, corresponding iterations of configuration objects for configuring the test environment to accommodate operation of the network device when configured using each of the different iterations of the configuration objects for the network device; and 
	iteratively interfacing, based on the corresponding iterations of the configuration objects, with the test environment to automatically configure the test environment to conduct the simulations.  

Claim 5 (Original):	The method of claim 1, 
	wherein each of the plurality of simulation datasets include feature usage data indicative of operating states of the network device relative to the test environment, and resource utilization data indicative of resource utilization within the network device, 
	wherein the method further comprises identifying associations between the feature usage data of each of the plurality of simulation datasets and the corresponding resource utilization data of each of plurality of simulation datasets, and  
	wherein generating the model comprises generating, based on the associations between the feature usage data of each of the plurality of simulation datasets and the corresponding resource utilization data of each of plurality of simulation datasets, the model.  

Claim 6 (Previously presented):	The method of claim 5, 
	wherein the feature usage data comprises one or more of the number of peers, the number of groups, the number of route instances, the number of customer edge (CE) devices, the number of CE interfaces, the number of routes, and the type for each of the routes, and
	wherein the resource utilization data comprises one or more of the memory usage per routing daemon executed by the network device during each simulation, and the memory usage in a packet forwarding engine of the network device during each simulation.  

Claim 7 (Cancelled) 


	performing a cluster analysis with respect to one or more of the different iterations of the configuration objects to group the one or more of the different iterations of the configuration objects in dense regions of biased distribution of the one or more of the different iterations of the configuration objects; 
	selecting a subset of the configuration objects in each group to represent the group; and
	selecting each of the different iterations of the configuration objects corresponding to the selected subset of the configuration objects.  

Claim 9 (Original):	The method of claim 8, wherein performing the cluster analysis comprises performing a k-means cluster analysis with respect to the one or more of the different iterations of the configuration objects to group the one or more of the different iterations of the configuration objects in the dense regions of the biased distribution of the one or more of the different iterations of the configuration objects.  

Claim 10 (Currently amended):	A device configured to automate of a model, the device comprising:
	a memory configured to store simulation configuration files; and
	one or more processors configured to: 
	generate, based on the simulation configuration files, different iterations of configuration objects for configuring a network device to participate in a plurality of simulations within a test environment for the network device, wherein the different iterations of the configuration objects are biased towards a first operating state of the network device over a second operating state of the network device; 
	iteratively interface, based on the different iterations of the configuration objects, with the network device to configure the network device to participate in the simulations; 
	interface, concurrent to iteratively conducting the plurality of simulations within the test environment, with the network device to collect a plurality of simulation datasets representative of an operating state of the network device during each of the plurality of simulations to obtain a biased sampling distribution for the simulation datasets that accounts for values of a parameter 
	generate, based on the simulation datasets, [[a]] the model representative of the network device that predicts, responsive to configuration parameters for the network device, [[an]] the operating state of the network device when configured with the configuration parameters for the network device.  

Claim 11 (Previously presented):	The device of claim 10, 
	wherein the simulation configuration files include parameter file defining the values for parameters to be used when generating the different iterations of the configuration objects, a configuration file defining the different iterations of the configuration objects, and a global file defining global parameters that are the same between the different iterations of the configuration objects, and
	wherein the one or more processors are configured to: 
	process the parameter file to obtain different values for the parameters;
	process the global file to obtain values for the global parameters; and
	specify, according to the configuration file and using the different values for the parameters and the values for the global parameters, the configuration objects.  

Claim 12 (Original):	The device of claim 11, 
	wherein the parameter file defines the different values for the parameters using one or more of a maximum value, a minimum value, and a range, and
	wherein the one or more processors are configured to randomly select the different values limited by the maximum value or the minimum value or within the range.  

Claim 13 (Original):	The device of claim 10, wherein the one or more processors are further configured to: 
	generate, based on the different iterations of configuration objects for the network device, corresponding iterations of configuration objects for configuring the test environment to accommodate operation of the network device when configured using each of the different iterations of the configuration objects for the network device; and 


Claim 14 (Original):	The device of claim 10, 
	wherein each of the plurality of simulation datasets include feature usage data indicative of operating states of the network device relative to the test environment, and resource utilization data indicative of resource utilization within the network device, 
	wherein the one or more processors are further configured to identify associations between the feature usage data of each of the plurality of simulation datasets and the corresponding resource utilization data of each of plurality of simulation datasets, and  
	wherein the one or more processors are configured to generate, based on the associations between the feature usage data of each of the plurality of simulation datasets and the corresponding resource utilization data of each of plurality of simulation datasets, the model.  

Claim 15 (Previously presented):	The device of claim 14, 
	wherein the feature usage data comprises one or more of the number of peers, the number of groups, the number of route instances, the number of customer edge (CE) devices, the number of CE interfaces, the number of routes, and the type for each of the routes, and
	wherein the resource utilization data comprises one or more of the memory usage per routing daemon executed by the network device during each simulation, and the memory usage in a packet forwarding engine of the network device during each simulation.  

Claim 16 (Cancelled)


	perform a cluster analysis with respect to one or more of the different iterations of the configuration objects to group the one or more of the different iterations of the configuration objects in dense regions of biased distribution of the one or more of the different iterations of the configuration objects; 
	select a subset of the configuration objects in each group to represent the group; and
	select each of the different iterations of the configuration objects corresponding to the selected subset of the configuration objects.  

Claim 18 (Original):	The device of claim 17, wherein the one or more processors are configured to perform a k-means cluster analysis with respect to the one or more of the different iterations of the configuration objects to group the one or more of the different iterations of the configuration objects in the dense regions of the biased distribution of the one or more of the different iterations of the configuration objects.  

Claim 19 (Previously presented):	A non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors, in automating creation of a model, to:
	generate, based on simulation configuration files, different iterations of configuration objects for configuring a network device to participate in a plurality of simulations within a test environment for the network device, wherein the different iterations of the configuration objects are biased towards a first operating state of the network device over a second operating state of the network device; 
	iteratively interface, based on the different iterations of the configuration objects, with the network device to configure the network device to participate in the simulations; 
	interface, concurrent to iteratively conducting the plurality of simulations within the test environment, with the network device to collect a plurality of simulation datasets representative of an operating state of the network device during each of the plurality of simulations to obtain a biased sampling distribution for the simulation datasets that accounts for values of a parameter 
	generate, based on the simulation datasets, [[a]] the model representative of the network device that predicts, responsive to configuration parameters for the network device, [[an]] the operating state of the network device when configured with the configuration parameters for the network device.  

Claim 20 (Previously presented):	The non-transitory computer-readable storage medium of claim 19, 
	wherein the simulation configuration files include the parameter file defining the values for parameters to be used when generating the different iterations of the configuration objects, a configuration file defining the different iterations of the configuration objects, and a global file defining global parameters that are the same between the different iterations of the configuration objects, and
	wherein the instructions, when executed, cause the one or more processors to:
	process the parameter file to obtain different values for the parameters;
	process the global file to obtain values for the global parameters; and
	specify, according to the configuration file and using the different values for the parameters and the values for the global parameters, the configuration objects.  

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
Smith et al (US 2009/0204692 A1) discloses a method of testing the network device configuration and analysis of operation data.
Wilcock et al (US 2010/0262559 Al) discloses a method of using simulator to select one of the candidate models for physical infrastructure according to the evaluations for deployment under test condition.
Faraoun et al (NPL: Neural networks learning improvement using K-means clustering algorithm to detect network intrusions, 2006) a method enhance the learning capabilities and reduce the computation intensity of a competitive learning multi-layered neural network using the K-means clustering algorithm.
Phoha et al (U.S. 7792770 B1) teaches K-Means Clustering to classify a give dataset, similarity of the dataset and threshold rule.
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 10 and 19: 
“wherein the different iterations of the configuration objects are biased towards a first operating state of the network device over a second operating state of the network device; and interfacing, by one or more processors and concurrent to iteratively conducting the plurality of simulations within the test environment, with the network device to collect a plurality of simulation datasets representative of an operating state of the network device during each of the plurality of simulations to obtain a biased sampling distribution for the simulation datasets that accounts for values of a parameter file of the simulation configuration files being predefined for domain logic of the test environment;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany  

Conclusion
Claims 1-6, 8-15 and 17-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHUEN-MEEI GAN/Examiner, Art Unit 2129